DETAILED ACTION
	This Office action is in response to the amendment filed on August 20, 2021. Claims 32-61 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 20, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32-35, 37-43, and 45-48 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,053,579 (Trudeau) in view of US 20150375813 A1 (Talbot et al.).
Regarding Claim 32, Trudeau discloses (Col. 2 lines 9-12; Figs. 1-2) a track shoe assembly (crawler tread unit or shoe A) comprising: a drive lug part (renewable insert R) including: at least one lug portion (upstanding lugs 10) protruding in a first direction (Col. 2 lines 39-43); at least one supporting protrusion (tongues 5) extending in a direction substantially opposite to the first direction (Col. 2 lines 20-25); and at least one pad portion (roller path 10a) disposed between the at least one lug portion and the at least one supporting protrusion (Col. 2 lines 39-43); and a track shoe body (A), the track shoe body including: a drive lug cavity (recesses 4) configured to receive the drive lug part such that a load applied to the drive lug part is at least partially transferred to the track shoe body (Col. 2 lines 20-25, 44-47); wherein the drive lug cavity (recesses 4) and the drive lug part (insert R) are arranged to define a channel between the drive lug part and the drive lug cavity (it can be seen in Fig. 1 that a channel is formed where the recesses and tongues meet); and the drive lug cavity (recesses 4) having a lower 
Trudeau does not disclose the channel between the drive lug part and the drive lug cavity receives a weld when the drive lug part is received in the drive lug cavity.
However, Talbot et al. teaches (Para. [0016]; Figs. 3-4) lugs 7 attached to a shoe base 6 by welding.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Trudeau to weld the insert to the shoe body, as taught by Talbot, in order to prevent the insert from coming apart during use.
Regarding Claim 33, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above. Trudeau further discloses (Col. 2 lines 20-25, 39-43; Figs. 1-2) at least one supporting protrusion (tongues 5) includes a protrusion surface at an end of the supporting protrusion remote from the at least one lug portion (upstanding lugs 10), the protrusion surface contacting the lower surface of the drive lug cavity (recesses 4) when the drive lug part is received in the drive lug cavity (it can be seen in Fig. 1 that the tongues 5 contact the lower surface of the recesses 4).
Regarding Claim 34, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32-33, as discussed above. Trudeau further discloses (Col. 2 lines 9-25; Figs. 1-2) the track shoe body (crawler tread unit or shoe A) comprises a first face (ground engaging surface B) for engaging with the ground during use, and a second face (center area 1 shown in Fig. 2) opposite to the first face, the drive lug cavity (recesses 4) extending inwardly of the second face.
Regarding Claim 35, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32-34, as discussed above. Trudeau further discloses (Col. 2 lines 20-28; Figs. 1-2) the lower surface (bottom of recesses 4) is a surface of a wall on the first face (ground engaging surface B) of the track shoe body (it 
Regarding Claim 37, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32-33, as discussed above. Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) the drive lug cavity (recesses 4) is a blind hole and the lower surface is a blind hole surface, the protrusion surface (tongues 5) contacting the blind hole surface when the drive lug part is received in the drive lug cavity (it can be seen in Fig. 1 that the recesses are blind holes and that the tongues contact the lower surface of the recesses).
Regarding Claim 38, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above. Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) the drive lug part (insert R) comprises one supporting protrusion (tongue 5).
Regarding Claim 39, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above. Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) a plurality of supporting protrusions (tongues 5).
Regarding Claim 40, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 39, as discussed above. Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) at least one void arranged to define the plurality of supporting protrusions (it can be seen in Figs. 1-2 that the tongues 5 have a void between them).
Regarding Claim 41, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 39-40, as discussed above. Trudeau further discloses (Col. 2 lines 20-25; Figs. 1-2) the track shoe body (crawler shoe A) includes at least one bracing wall extending through the drive lug cavity (it can be seen in Figs. 1-2 that there is a wall between the recesses 4).
Regarding Claim 42, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 39-41, as discussed above. Trudeau further discloses (Col. 2 lines 20-25, 44-47; Figs. 1-2) the shapes of 
Regarding Claim 43, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above. 
Trudeau further teaches (Col. 2 lines 61-69; Figs. 3-4) a lug part chamfer (it can be seen that tongues 15 have a chamfered surface on the ends in the widthwise direction) on the drive lug part (insert R’) such that when the drive lug part is received in the drive lug cavity (recesses 14), the channel between the drive lug part and the drive lug cavity is at least partially defined by the lug part chamfer (recesses 14 must coincide with the tongues 15 in order to fit together).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to exchange the tongues and recesses of Figs. 1-2 with the chamfered surfaces of Figs. 3-4, as an obvious substitute configuration, for the purpose of aligning the lug with the cavity during installation.
Regarding Claim 45, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above. Trudeau further discloses (Col. 3 lines 3-15; Figs. 3-4) the at least one supporting protrusion (tongue 15) comprises at least one recess portion (openings 12a, 12b) for receiving a load sharing member (pin 13) when the drive lug is received in the drive lug cavity (recesses 14).
Regarding Claim 46, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 45, as discussed above. Trudeau further discloses (Col. 3 lines 3-15; Figs. 3-4) the track shoe body (crawler shoe A’) includes a load sharing through-hole (openings 12, 12b) extending into the drive lug cavity (recesses 14), and the track shoe assembly includes a load sharing member (pin 13) receivable 
Regarding Claim 47, Trudeau and Talbot et al. disclose the track shoe assembly of claims 32 and 45-46, as discussed above. Trudeau further discloses (Col. 3 lines 10-15) the load sharing member is a load sharing beam (pin 13).
Regarding Claim 48, Trudeau and Talbot et al. disclose the track shoe assembly of claim 32, as discussed above. Trudeau further discloses (Col. 3 lines 24-32; Figs. 1-4) a penetration depth of the drive lug part (insert R, R’) in the drive lug cavity (recesses 4, 14) is at least fifty percent of a height of the track shoe body (it can be seen in Fig. 1 that the penetration depth is at least half of the height of the crawler shoe A).
Allowable Subject Matter
Claims 49-61 are allowed.
Claims 36 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that Trudeau does not disclose a channel between the drive lug part and the drive lug cavity. However, it can be seen in Fig. 1 of Trudeau that there is a gap formed where the tongues and recesses meet, as discussed in the rejection of Claim 32 above, shown by the darker shaded area where the tongue 5 meets the recess 4.
Applicant argues that it would be physically impossible for such a channel to receive a weld when the drive lug part is received in the drive lug cavity. However, Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments. Furthermore, the use of ultrasonic welding, wherein a welding head is pushed against a base surface, is capable of producing a weld at cavity of Trudeau. Applicant has failed to provide sufficient physical structure within the claim to preclude that of Trudeau.
Applicant argues there is no physical way to access the recesses and tongues or where they meet to receive a weld. However, physical access is not necessary for ultrasonic welding.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        

							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617